Title: To George Washington from Lieutenant John Stagg, 27 June 1780
From: Stagg, John
To: Washington, George


No. 2
 


At the [Tappan] Sloat, opposite Tarry town [N.Y.]June 27th 1780 ⟨3⟩ o’clock P:M.
Sir.

I have just return’d from below, reconoitring the enemy’s fleet, had an excellent view of them—About 8 o’clock this morning, 14 Transports, with several smaller vessels, went down the river; at half past

twelve, they were five or six miles below Fort Washington, and as the tide of Ebb, at that time, was sufficient to carry them to New-York, I believe they will continue their sail—It is out of my power to inform your Excellency, whether these vessels sailed empty or not, as they were several miles down the river, when I first discovered them—There now remains


  1 
Sloop of war of
20 guns.


  1 
Brig
18 guns.


  1 
Sloop
10 guns.


  13
large Transports; mounting from 4 to 8 guns each.


  28
small Craft, such as Schooners, Sloops &c.


this is the exact number riding at anchor, at one o’clock this day—The troops I believe are all on shore, as the transports appear empty; indeed two encampments are in view (tho’ not extensive) about half a mile to the N:E: of Philips’s house—The troops are [in] brush Tents—their picquets advanced at least two miles.
It is now near high water, and the wind from the Southward, all still. I have the honor to be Yr Excellency’s mo[s]t obdt servt

Jno. Stagg.


Since writing the above, a Gentleman, of whose intelligence I can confide in, is returned from the opposite shore, three miles below Tarry town, where he received accounts from a good friend in that quarter, in confidence, that Genl Sr Henry Clinton, with most of the British Army, was as far up as East Chester—that the enemy’s shipping were ordered up the East river, a part of those in the North River among the rest (this appears probable, from the information I gave your Excellency, respecting the sailing of some of the North river fleet)—that it was generally supposed by friends below, that they would penetrate into Connecticut—Nothing further. Yr Excellency’s humble servt

Jno. Stagg.




I shall endeavour to gain further intelligence and transmit it to yr Excellency with dispatch.

